                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                         SOUTH BEND DIVISION

IRISH 4 REPRODUCTIVE        )
HEALTH, et al.,             )
                            )
             Plaintiffs,    )
                            )                    Cause No. 3:18-CV-491-PPS-JEM
         vs.                )
                            )
UNITED STATES               )
DEPARTMENT OF HEALTH        )
AND HUMAN SERVICES, et al., )
                            )
             Defendants.    )

                                        ORDER

       The parties have filed a Joint Motion for a Stay of Proceedings. [DE 138.]

Following my opinion and order dated August 12, 2021 [DE 137], the only remaining

claim in this case is an arbitrary and capricious challenge to the Final Rules. The

Federal Defendants have moved for summary judgment on this issue. [DE 114.] The

parties now jointly move to stay the case because on August 16, 2021, the Federal

Defendants “announced that they intend to initiate a rulemaking regarding the

contraceptive coverage requirement within 6 months.” [DE 138 at 2.] The parties agree

that staying the case pending the agencies’ rulemaking would conserve the resources of

the Court and the parties, and I concur.

       Therefore, the Joint Motion for a Stay of Proceedings [DE 138] is GRANTED and

it is ORDERED that the case is STAYED. The Federal Defendants shall file a status
report on or before November 17, 2021, and every 90 days thereafter.

ENTERED: August 25, 2021.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
